DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8, 12-13 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolonkin (US 6,234,422 B1).
Regarding claim 1: Bolonkin teaches an aircraft, comprising: 
a fuselage (such as shown in figs. 6-10 and 12-14) comprising a forward fuselage (forward of the rotor axes) and a rear fuselage (aft of the rotor axes), wherein the fuselage extends parallel to a roll axis of the aircraft from the forward fuselage to the rear fuselage (in figs. 6-10 and 12-14, the fuselage extends along the roll axis from a forward end to an aft end); 
fixed wings (such as shown in figs. 6-8) coupled to the fuselage and extending from opposite sides of the fuselage in directions parallel or oblique to a pitch axis of the aircraft (figs. 6-8: front and top views show wings extending from opposite sides; oblique to the pitch axis in fig. 6 or parallel to the pitch axis in figs. 7-8), wherein the pitch axis is perpendicular to the roll axis (figs. 6-8: the pitch axis is transverse to the longitudinal roll axis); 
an upper rotor system (such as shown in fig. 4a, at B1, or as shown in figs. 5, 9-12 and 14) coupled to the fuselage (by the rotor shaft, as seen in figs. 9-10, 12 and 14), wherein the upper rotor system comprises an upper hub (such as shown in fig. 4a, at O1) and only one upper blade (title: “Uniblade Air Rotor”; see also fig. 4a) coupled to and extending from the upper hub, the upper blade having an airfoil cross-sectional shape, with a blunt leading edge and a pointed trailing edge, along an entirety of a spanwise length of the upper blade (see fig. 4a), wherein the upper rotor system is configured to: 
rotate the upper blade in a clockwise rotational direction (fig. 4a: ω1 shows clockwise rotation) about a yaw axis of the aircraft (a vertical axis; labeled as axis O in fig. 4a) in a vertical take-off mode (abstract: during the vertical take off regime the rotor is rotating), wherein the yaw axis is perpendicular to the roll axis and the pitch axis (in figs. 9-12 and 14, the yaw axis can be seen to be vertical and perpendicular to the roll and pitch axes, which lie in the horizontal plane); and 
halt rotation of the upper blade in a first rearward orientation parallel to the roll axis of the aircraft in a high-speed cruise mode (abstract: after take-off, the rotor can be stopped and fixed in a specific position; c. 1, ℓ. 29-32: the rotor can be stopped and fixed in a specific position in flight; c. 1, ℓ. 41-43: blade can be stopped in the direction of the air stream; c. 4, ℓ. 13-31: blade is positioned along the air stream, may optionally not be stowed in fuselage in stopped position); and 
a lower rotor system (such as shown in fig. 4a, at B2, or as shown in figs. 5, 9-12 and 14) coupled to the fuselage, wherein the lower rotor system comprises a lower hub (such as shown in fig. 4a, at O2) and only one lower blade (title: “Uniblade Air Rotor”; see also fig. 4a) coupled to and extending from the lower hub, the lower blade having an airfoil cross-sectional shape, with a blunt leading edge and a pointed trailing edge, along an entirety of a spanwise length of the lower blade (see fig. 4a), wherein the lower rotor system is configured to: 
rotate the lower blade in a counter-clockwise rotational direction, opposite the clockwise rotational direction (fig. 4a: ω2 shows counter-clockwise rotation), about the yaw axis in the vertical take-off mode (abstract: during the vertical take off regime the rotor is rotating); and 
halt rotation of the lower blade in a second rearward orientation parallel to the roll axis in the high-speed cruise mode (abstract: after take-off, the rotor can be stopped and fixed in a specific position; c. 1, ℓ. 29-32: the rotor can be stopped and fixed in a specific position in flight; c. 1, ℓ. 41-43: blade can be stopped in the direction of the air stream; c. 4, ℓ. 13-31: blade is positioned along the air stream, may optionally not be stowed in fuselage in stopped position).
Bolonkin teaches an aircraft having fixed wings (figs. 6-8), but these embodiments are shown to have just one single blade rotor system. Bolonkin also teaches upper and lower rotor systems having single blade rotors (figs. 4a, 5, 9-12 and 14), but in these embodiments the aircraft has no fixed wings (figs. 9-10, 12, 14), or the rotors are shown without an aircraft (figs. 4a, 5, 11). Bolonkin does not clearly teach the combination of these embodiments. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have applied the upper and lower rotor systems of Bolonkin (such as those shown in figs. 4a, 5, 9-12 and 14) to the fixed wing rotorcraft of Bolonkin (such as those shown in figs. 6-8), for the purpose of balancing the torque generated by the rotors.
Regarding claim 2: Bolonkin provides the aircraft according to claim 1, wherein the upper blade (fig. 4a: at B1) is offset from the lower blade (fig. 4a: at B2) in a direction parallel to the yaw axis (see figs. 4a, 5, 9-12 and 14: the upper and lower rotor blades are vertically spaced from each other).
Regarding claim 8: Bolonkin provides the aircraft according to claim 1, further comprising a forward thrust system separate from the upper rotor system and the lower rotor system (clearly depicted as propellers in figs. 7-8).
Regarding claim 12: Bolonkin teaches a vertical take-off and landing (VTOL) aircraft, comprising: 
a fuselage (such as shown in figs. 6-10 and 12-14); 
fixed wings (such as shown in figs. 6-8) coupled to the fuselage; 
an upper blade (such as shown in fig. 4a, at B1, or as shown in figs. 5, 9-12 and 14) rotatably coupled to the fuselage via an upper hub (such as shown in fig. 4a, at O1, or as shown at the rotor shaft in figs. 9-10, 12 and 14) and rotatable about a rotational axis parallel to a yaw axis of the VTOL aircraft (a vertical axis; labeled as axis O in fig. 4a) in a clockwise rotational direction (fig. 4a: ω1 shows clockwise rotation), wherein the upper blade is coupled to and extending from the upper hub and has an airfoil cross-sectional shape, with a blunt leading edge and a pointed trailing edge, along an entirety of a spanwise length of the upper blade (see fig. 4a); and 
a lower blade (such as shown in fig. 4a, at B2, or as shown in figs. 5, 9-12 and 14) rotatably coupled to the fuselage via a lower hub (such as shown in fig. 4a, at O2, or as shown at the rotor shaft in figs. 9-10, 12 and 14) and rotatable about the rotational axis in a counter-clockwise rotational direction opposite the clockwise rotational direction (fig. 4a: ω2 shows counter-clockwise rotation), wherein the lower blade is coupled to and extending from the lower hub and has an airfoil cross-sectional shape, with a blunt leading edge and a pointed trailing edge, along an entirety of a spanwise length of the lower blade (see fig. 4a); 
wherein rotation of the upper blade and the lower blade is haltable, during flight of the VTOL aircraft (abstract: after take-off, the rotor can be stopped and fixed in a specific position; c. 1, ℓ. 29-32: the rotor can be stopped and fixed in a specific position in flight; c. 4, ℓ. 13-31: blade may optionally not be stowed in fuselage in stopped position), with the upper blade and the lower blade extending in a rearward direction relative to the fuselage from corresponding rotor blade roots to corresponding free ends of the upper blade and the lower blade (abstract: after take-off, the rotor can be stopped and fixed in a specific position; c. 1, ℓ. 29-32: the rotor can be stopped and fixed in a specific position in flight; c. 1, ℓ. 41-43: blade can be stopped in the direction of the air stream; c. 4, ℓ. 13-31: blade is positioned along the air stream, may optionally not be stowed in fuselage in stopped position).
Bolonkin teaches an aircraft having fixed wings (figs. 6-8), but these embodiments are shown to have just one single blade rotor system. Bolonkin also teaches upper and lower rotor systems having single blade rotors (figs. 4a, 5, 9-12 and 14), but in these embodiments the aircraft has no fixed wings (figs. 9-10, 12, 14), or the rotors are shown without an aircraft (figs. 4a, 5, 11). Bolonkin does not clearly teach the combination of these embodiments. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have applied the upper and lower rotor systems of Bolonkin (such as those shown in figs. 4a, 5, 9-12 and 14) to the fixed wing rotorcraft of Bolonkin (such as those shown in figs. 6-8), for the purpose of balancing the torque generated by the rotors.
Regarding claim 13: Bolonkin provides the VTOL aircraft according to claim 12, wherein the upper blade (fig. 4a: at B1) is vertically offset from the lower blade (fig. 4a: at B2) when rotation of the upper blade and the lower blade is halted with the upper blade and the lower blade extending in a rearward direction from corresponding fixed ends to corresponding free ends of the upper blade and the lower blade (see figs. 4a, 5, 9-12 and 14: the upper and lower rotor blades are vertically spaced from each other).
Regarding claim 22: Bolonkin provides the aircraft according to claim 1, wherein the fixed wings (figs. 6-8) have an airfoil cross-sectional shape with a blunt leading edge and a pointed trailing edge (the side views in figs. 6-8 depict this airfoil cross-sectional shape).
Regarding claim 23: Bolonkin provides the VTOL aircraft according to claim 12, wherein the fixed wings (figs. 6-8) have an airfoil cross-sectional shape with a blunt leading edge and a pointed trailing edge (the side views in figs. 6-8 depict this airfoil cross-sectional shape).

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolonkin (US 6,234,422 B1) as applied to claim 1 above, and further in view of Piasecki (US 8,403,255 B2).
Regarding claim 3: Bolonkin provides the aircraft according to claim 1, having fixed wings (see figs. 6-8). Bolonkin fails to teach the fixed wings having pitchable wings rotatably coupled to and rotatable relative to fixed wing roots.
Piasecki teaches a compound aircraft (2) having a rotary wing (20) and fixed wings (6), which aircraft can transition from vertical to horizontal cruise flight (c. 2, ℓ. 49—c. 3, ℓ. 31) wherein the fixed wings each have a fixed wing root (the portion of the wing 6 which does not rotate between figs. 1-2), non-movably fixed relative to the fuselage (it is shown to be non-rotational), and a pitchable wing (the portion of variable incidence wing which is shown to rotate between figs. 1-2), rotatably coupled to the fixed wing root and rotatable relative to the fixed wing root (c. 5, ℓ. 46-58). Advantageously, aligning the variable incidence wings with the airflow in the vertical flight mode reduces drag (c. 5, ℓ. 65—c. 6, ℓ. 3).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the fixed wings of Bolonkin in the form of pitchable wings as taught by Piasecki for the purpose of reducing drag in the vertical flight mode.
Regarding claim 4: Bolonkin, as modified, provides the aircraft according to claim 3, wherein: 
the pitchable wing (Piasecki 6) is substantially parallel to the yaw axis in the vertical take-off mode (Piasecki fig. 2; c. 5, ℓ. 55-58); and 
the pitchable wing is substantially parallel to the roll axis in the high-speed cruise mode (Piasecki fig. 1; c. 5, ℓ. 53-55).
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolonkin (US 6,234,422 B1) as applied to claim 1 above, and further in view of Embacher (US 9,527,577 B2).
Regarding claim 3: Bolonkin provides the aircraft according to claim 1, having fixed wings (see figs. 6-8). Bolonkin fails to teach the fixed wings having pitchable wings rotatably coupled to and rotatable relative to fixed wing roots.
Embacher teaches a compound aircraft (1) having a rotary wing (2) and fixed wings (5, 6), wherein the fixed wings each have a fixed wing root (figs. 10-16: 5e, 6e), non-movably fixed relative to the fuselage (it is shown to be non-rotational), and a pitchable wing (5a, 6a), rotatably coupled to the fixed wing root and rotatable relative to the fixed wing root (c. 9, ℓ. 52-57). Embacher teaches the wings 5, 6 can be used to orient the fuselage at a desired pitch attitude (c. 8, ℓ. 47-58) and can do so in a way which results in minimal fuselage drag (c. 11, ℓ. 6-20).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the fixed wings of Bolonkin in the form of pitchable wings as taught by Embacher for the purpose of minimizing fuselage drag.
Regarding claim 4: Bolonkin, as modified, provides the aircraft according to claim 3, wherein: 
the pitchable wing (Embacher 5a, 6a) is substantially parallel to the yaw axis in the vertical take-off mode (Embacher fig. 6); and 
the pitchable wing is substantially parallel to the roll axis in the high-speed cruise mode (Embacher fig. 4).

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolonkin (US 6,234,422 B1) as applied to claim 1 above, and further in view of Reilly (US 2015/0246725 A1).
Regarding claims 5 and 6: Bolonkin provides the aircraft according to claim 1, but is silent to any details of attitude control devices for pitch or yaw.
Reilly teaches a propulsive tail propeller assembly and maneuvering control system (10) with thrusting tail fan (80) for providing the aircraft with pitch and yaw control (¶ 0063: “directional control including pitch, yaw”) and disclosed for use in rotorcraft (¶ 0058-0060) and compound aircraft which transition from vertical to horizontal cruise flight (¶ 0062). The maneuvering control system comprises thrust ports for pitch and yaw (¶ 0065, 0067) including pitch thrust ports (¶ 0065: upper and lower elevator effect actuators 100; ¶ 0066: top and bottom grates 110 in fig. 17) each in a corresponding one of a top and a bottom of the rear portion of the fuselage (as described in ¶ 0065-0066; see figs. 13, 15, 17) and yaw thrust ports (¶ 0065: port and starboard rudder effect actuators; ¶ 0066: left and right grates 110 in fig. 17) each in a corresponding one of opposing sides of the rear portion of the fuselage (as described in ¶ 0065-0066; see fig. 17).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the aircraft of Bolonkin with pitch and yaw thrust ports located on respective opposing sides of the rear portion of the fuselage as taught by Reilly for the purpose of enhancing the pitch and yaw control of the aircraft.

Claim(s) 9-11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolonkin (US 6,234,422 B1) as applied to claims 1 and 12 above, and further in view of Simon (US 2018/0222579 A1).
Regarding claim 9: Bolonkin provides the aircraft according to claim 1, wherein, the upper blade (fig. 4a: at B1) at least partially overlaps the lower blade (fig. 4a: at B1) in a direction parallel to the yaw axis (see figs. 4a, 5, 9-12 and 14: the upper and lower rotor blades are shown to overlap vertically). Bolonkin does disclose generally that the blade stops rotation in the direction of the air stream (c. 1, ℓ. 41-43) or “positioned along the air stream” (c. 4, ℓ. 27-30), such that it could be considered that the blades would necessarily stop in the same position, such as the overlapping position shown in fig. 4a, however if this is not the case, in the alternative, Bolonkin does not explicitly state that, in the coaxial rotor embodiments, both rotor blades would stop in this same position to overlap vertically.
Simon teaches a single blade compound rotorcraft (figs. 1a-b) which can transition between a vertical take-off mode (¶ 0082: fig. 1a shows a hovering flight mode; see also ¶ 0123) and a high-speed cruise mode (¶ 0082: fig. 1b shows a cruise flight mode; see also ¶ 0108, 0123), wherein, in the high-speed cruise mode, the upper blade (21) at least partially overlaps the lower blade (20) in a direction parallel to the yaw axis (see figs. 1b, 3a, 6a, 11a-c, 13; ¶ 0066, 0073). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have configured the aircraft of Bolonkin such that the upper and lower rotor blades overlap in the stopped position, as taught by Simon, for the purpose of minimizing the drag generated by the rotors when not in use.
Regarding claim 10: Bolonkin provides the aircraft according to claim 1, but is silent to the upper and lower blades being variable in pitch. However, one having ordinary skill in the art would have known that the lift generated by fixed wings is related to the forward velocity of the aircraft, that the thrust generated by the rotors is related to the pitch of the blades and further that a transition from a vertical take-off mode, where all lift is generated directly by the rotors, to a horizontal cruise mode, where all lift is generated by the wings or lifting fuselage, would require varying the thrust of the rotors while the aircraft gains forward velocity since fixed wings require a minimum forward velocity to generate sufficient lift to offset the weight of the aircraft.
Simon teaches a single blade compound rotorcraft (figs. 1a-b) which can transition between a vertical take-off mode (¶ 0082: fig. 1a shows a hovering flight mode; see also ¶ 0123) and a high-speed cruise mode (¶ 0082: fig. 1b shows a cruise flight mode; see also ¶ 0108, 0123), wherein: 
a pitch of the upper blade (21) and the lower blade (20) is adjustable (¶ 0122); 
the pitch of the upper blade and the lower blade is zero during the vertical take-off mode and the high-speed cruise mode (¶ 0123: during the transition from vertical to cruising flight, as well as during cruising flight the pitch is zero); and 
the pitch of the upper blade and the lower blade is greater than zero during a low-speed forward rotary flight (¶ 0123: in transition from cruise to vertical flight, the rotors are rotated and given some pitch).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have configured the aircraft of Bolonkin with adjustable pitch rotor blades as taught by Simon for the purpose of enhancing control of the thrust generated by the rotors. It would have additionally been obvious to a person having ordinary skill in the art at the time the invention was filed to have configured the aircraft of Bolonkin such that the pitch of the upper and lower blades is zero during the vertical take-off mode and the high-speed cruise mode and greater than zero during a low-speed forward rotary flight, as taught by Simon, for the purpose of enabling the aircraft to safely transition between supporting the aircraft with the thrust of the rotors and supporting the aircraft with the lift generated by the fixed wings.
Regarding claim 11: Bolonkin, as modified, provides the aircraft according to claim 10, wherein: 
the upper blade (Bolonkin fig. 4a: at B1) and the lower blade (Bolonkin fig. 4a: at B2) are configured to provide at least a portion of forward thrust and lift of the aircraft during the low-speed forward rotary flight (Simon ¶ 0123: in transition from cruise to vertical flight, the rotors are rotated and given some pitch; as modified by Simon, the blades of Bolonkin would be configured to provide at least a portion of forward thrust and lift during low speed forward rotary flight by pitching the blades); and 
the upper blade and the lower blade are configured to provide no thrust and no lift of the aircraft during the high-speed cruise mode (Bolonkin abstract: the rotor is halted during cruise flight and therefore generates no thrust or lift).
Regarding claim 15: Bolonkin provides the VTOL aircraft according to claim 12, wherein: 
in a vertical take-off mode, the upper blade (fig. 4a: at B1) and the lower blade (fig. 4a: at B2) provide all lift of the VTOL aircraft (abstract: “vertical take off or [hover] regime”); 
in a high-speed cruise mode, the upper blade and the lower blade provide no lift and no forward thrust of the VTOL aircraft (Bolonkin abstract: the rotor is halted during cruise flight and therefore generates no thrust or lift).
Bolonkin is silent to the details of the transition between using the rotors during vertical take-off or landing and braking the rotor during cruising flight, though one having ordinary skill in the art would have known that some transition would be necessary between generating all lift by the fixed wings and generating all lift by the rotors since fixed wings require a minimum forward velocity to generate sufficient lift to offset the weight of the aircraft.
Simon teaches a single blade compound rotorcraft (figs. 1a-b), wherein: 
in a vertical take-off mode (¶ 0082: fig. 1a shows a hovering flight mode; see also ¶ 0123), the upper blade (21) and the lower blade (20) provide all lift of the VTOL aircraft (¶ 0125: during vertical flight the pusher propeller 3 generates no propulsive force; without any forward velocity the wings cannot generate lift, as is known in the art); 
in a low-speed forward rotary flight (¶ 0123: “a stage of hovering flight or semi-hovering flight (horizontal flight with lift provided by the rotor)”), the upper blade and the lower blade provide at least some lift and at least some forward thrust of the VTOL aircraft (¶ 0123: in transition from cruise to vertical flight, the rotors are rotated and given some pitch); and 
in a high-speed cruise mode (¶ 0082: fig. 1b shows a cruise flight mode; see also ¶ 0108, 0123), the upper blade and the lower blade provide no lift and no forward thrust of the VTOL aircraft (¶ 0123: during horizontal flight in cruise mode, the pitch of the rotors 20, 21 is set to zero, the blades are braked and moved to the cruising flight position).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have configured the aircraft of Bolonkin to operate in a low-speed forward rotary flight mode where the upper and lower blades provide at least some lift and at least some forward thrust, as taught by Simon, for the purpose of enabling the aircraft to safely transition between supporting the aircraft with the thrust of the rotors and supporting the aircraft with the lift generated by the fixed wings.
Regarding claim 16: Bolonkin, as modified, provides the VTOL aircraft according to claim 15, but is silent to the upper and lower blades being variable in pitch. However, one having ordinary skill in the art would have known that the thrust generated by the rotors is related to the pitch of the blades.
Simon teaches a method of transitioning a compound rotorcraft from vertical take-off to high-speed cruising flight, wherein:
in the vertical take-off mode, the upper blade and the lower blade are not pitched (Simon ¶ 0123: during the transition from vertical to cruising flight the pitch is zero); 
in the low-speed forward rotary flight, the upper blade and the lower blade are pitched (Simon ¶ 0123: in transition from cruise to vertical flight, the rotors are rotated and given some pitch); and 
in the high-speed cruise mode, the upper blade and the lower blade are not pitched (Simon ¶ 0123: during cruising flight the pitch is zero).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have configured the aircraft of Bolonkin with adjustable pitch rotor blades as taught by Simon for the purpose of enhancing control of the thrust generated by the rotors. It would have additionally been obvious to a person having ordinary skill in the art at the time the invention was filed to have configured the aircraft of Bolonkin such that the pitch of the upper and lower blades is zero during the vertical take-off mode and the high-speed cruise mode and greater than zero during a low-speed forward rotary flight, as taught by Simon, for the purpose of enabling the aircraft to safely transition between supporting the aircraft with the thrust of the rotors and supporting the aircraft with the lift generated by the fixed wings.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolonkin (US 6,234,422 B1) in view of Simon (US 2018/0222579 A1).
Regarding independent claim 17: Bolonkin teaches a method of flying an aircraft (such as shown in figs. 6-10 and 12-14) comprising fixed wings (such as shown in figs. 6-8), the method comprising: 
rotating an upper blade (such as shown in fig. 4a, at B1, or as shown in figs. 5, 9-12 and 14) of the aircraft in a clockwise rotational direction (fig. 4a: ω1 shows clockwise rotation) about a yaw axis of the aircraft (a vertical axis; labeled as axis O in fig. 4a) to partially lift the aircraft (for example, lift force P shown in figs. 2-3), wherein the upper blade has an airfoil cross-sectional shape, with a blunt leading edge and a pointed trailing edge, along an entirety of a spanwise length of the upper blade (see fig. 4a), the upper blade coupled to and extending from a rotor system (such as the rotor systems shown in figs. 4a, 5, 9-12 and 14); 
rotating a lower blade (such as shown in fig. 4a, at B2, or as shown in figs. 5, 9-12 and 14) of the aircraft in a counter-clockwise rotational direction, opposite the clockwise rotational direction (fig. 4a: ω2 shows counter-clockwise rotation), about the yaw axis of the aircraft to partially lift the aircraft (for example, lift force P shown in figs. 2-3), wherein the lower blade has an airfoil cross-sectional shape, with a blunt leading edge and a pointed trailing edge, along an entirety of a spanwise length of the lower blade (see fig. 4a), the lower blade coupled to and extending from the rotor system (such as the rotor systems shown in figs. 4a, 5, 9-12 and 14); 
providing a first forward thrust of the aircraft independently of rotation of the upper blade and the lower blade (such as with the separate forward thrust propellers clearly depicted in figs. 7-8; forward cruise flight while the rotor system is stopped is disclosed in c. 1, ℓ. 29-32, c. 1, ℓ. 41-43, c. 4, ℓ. 13-31, abstract); 
halting the rotation of the upper blade and the lower blade with the upper blade and the lower blade extending in a rearward direction relative to the aircraft (abstract: after take-off, the rotor can be stopped and fixed in a specific position; c. 1, ℓ. 29-32: the rotor can be stopped and fixed in a specific position in flight; c. 1, ℓ. 41-43: blade can be stopped in the direction of the air stream; c. 4, ℓ. 13-31: blade is positioned along the air stream, may optionally not be stowed in fuselage in stopped position).
Bolonkin teaches an aircraft having fixed wings (figs. 6-8), but these embodiments are shown to have just one single blade rotor system. Bolonkin also teaches upper and lower rotor systems having single blade rotors (figs. 4a, 5, 9-12 and 14), but in these embodiments the aircraft has no fixed wings (figs. 9-10, 12, 14), or the rotors are shown without an aircraft (figs. 4a, 5, 11). Bolonkin does not clearly teach the combination of these embodiments. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have applied the upper and lower rotor systems of Bolonkin (such as those shown in figs. 4a, 5, 9-12 and 14) to the fixed wing rotorcraft of Bolonkin (such as those shown in figs. 6-8), for the purpose of balancing the torque generated by the rotors.
Bolonkin is silent to silent to the upper and lower blades being variable in pitch. However, one having ordinary skill in the art would have known that the thrust generated by the rotors is related to the pitch of the blades. Bolonkin is further silent to the details of the transition between using the rotors during vertical take-off or landing and braking the rotor during cruising flight, though one having ordinary skill in the art would have known that some transition would be necessary between generating all lift by the fixed wings and generating all lift by the rotors since fixed wings require a minimum forward velocity to generate sufficient lift to offset the weight of the aircraft.
Simon teaches a method of flying a single blade compound rotorcraft (figs. 1a-b) which can transition between a vertical take-off mode (¶ 0082: fig. 1a shows a hovering flight mode; see also ¶ 0123) and a high-speed cruise mode (¶ 0082: fig. 1b shows a cruise flight mode; see also ¶ 0108, 0123), the method comprising: 
providing a first forward thrust of the aircraft independently of rotation of the upper blade (21) and the lower blade (20) (¶ 0124: using pusher propeller 3); 
decreasing pitch of the upper blade and the lower blade, to reduce lift generated by the upper blade and the lower blade, as lift generated by the fixed wings increases (¶ 0123 discusses the process of decreasing the pitch of the blades during the transition to cruising flight); and 
while providing the first forward thrust of the aircraft and with the upper blade and the lower blade at zero pitch (¶ 0123: “(transition from vertical flight to horizontal flight), the rotor 70 is stopped and declutched, leaving the rotor to continue turning freely, with the pitch of the active blades 20a and 21a being set to zero”), halting the rotation of the upper blade and the lower blade with the upper blade and the lower blade extending in a rearward direction relative to the aircraft (¶ 0123: “rotation being braked by a brake 710, and then the single-blades 20 and 21 are moved into a cruising flight position”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have configured the aircraft of Bolonkin with adjustable pitch rotor blades as taught by Simon for the purpose of enhancing control of the thrust generated by the rotors. It would have additionally been obvious to a person having ordinary skill in the art at the time the invention was filed to have configured the aircraft of Bolonkin such that the pitch of the blades is decreased to reduce the generated lift as lift generated by the fixed wings increases until the blades are provided at zero pitch for cruising flight, as taught by Simon, for the purpose of enabling the aircraft to safely transition between supporting the aircraft with the thrust of the rotors and supporting the aircraft with the lift generated by the fixed wings.
Regarding claim 18: Bolonkin, as modified, provides the method according to claim 17, but is silent to pitching the upper and lower blades to provide a second forward thrust. 
Simon additionally teaches steps of pitching the upper blade and the lower blade to provide a second forward thrust of the aircraft from rotation of the upper blade and the lower blade (¶ 0123: in transition from cruise to vertical flight, the rotors are rotated and given some pitch). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have configured the aircraft of Bolonkin to operate in a low-speed forward rotary flight mode where the upper and lower blades provide at least some lift and at least some forward thrust, as taught by Simon, for the purpose of enabling the aircraft to safely transition between supporting the aircraft with the thrust of the rotors and supporting the aircraft with the lift generated by the fixed wings.
Regarding claim 19: Bolonkin, as modified, provides the method according to claim 17, but Bolonkin fails to teach providing at least one of a pitch adjustment thrust and a yaw adjustment thrust of the aircraft while rotating the upper blade and the lower blade.
Simon additionally teaches providing at least one of a pitch adjustment thrust and a yaw adjustment thrust of the aircraft while rotating the upper blade and the lower blade (¶ 0047, 0058, 0083-0084: stabilizer elements 4a-c, which may be propellers or jets of compressed air, generate thrust to generate pitch and roll moments to stabilize the aircraft; this limitation is recited to require at least one of a pitch and a yaw adjustment thrust such that the pitch adjustment thrust of Simon is considered to meet this limitation). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have configured the aircraft of Bolonkin to provide a pitch adjustment thrust as taught by Simon for the purpose of enhancing the pitch stability of the aircraft.
Regarding claim 20: Bolonkin, as modified, provides the method according to claim 17, wherein the rearward direction is parallel to a roll axis of the aircraft (Bolonkin figs. 6-10, 12-14: the roll axis is a horizontal line aligned with the flight direction and the longitudinal axis such that the rearward direction is also parallel) and, the upper blade (fig. 4a: at B1) overlaps the lower blade (fig. 4a: at B2) in a direction parallel to a yaw axis (a vertical axis; labeled as axis O in fig. 4a) of the aircraft (see figs. 4a, 5, 9-12 and 14: the upper and lower rotor blades are shown to overlap vertically).
Bolonkin does disclose generally that the blade stops rotation in the direction of the air stream (c. 1, ℓ. 41-43) or “positioned along the air stream” (c. 4, ℓ. 27-30), but does not specifically disclose that, in the coaxial rotor embodiments, both rotor blades would stop in this exact same position to overlap vertically.
Simon additionally teaches a step wherein, when rotation of the upper blade (21) and the lower blade (20) is halted, the upper blade overlaps the lower blade in a direction parallel to a yaw axis of the aircraft (see figs. 1b, 3a, 6a, 11a-c, 13; ¶ 0066, 0073). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have configured the aircraft of Bolonkin such that the upper and lower rotor blades overlap in the stopped position, as taught by Simon, for the purpose of minimizing the drag generated by the rotors when not in use.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolonkin (US 6,234,422 B1) in view of Simon (US 2018/0222579 A1), as applied to claim 17 above, and further in view of Embacher (US 9,527,577 B2).
Regarding claim 21: Bolonkin, as modified by Simon, provides the method according to claim 17, having fixed wings (Bolonkin figs. 6-8). Bolonkin fails to teach the fixed wings having pitchable wings rotatably coupled to and rotatable relative to fixed wing roots.
Embacher teaches a compound aircraft (1) having a rotary wing (2) and fixed wings (5, 6) comprising pitchable wings (5a, 6a) tiltably coupled to a fuselage (4) of the aircraft (c. 8, ℓ. 59-61) wherein the pitchable wings are selectively tiltable (c. 11, ℓ. 6-20: “allowing for a mechanical adjustment … allows to continuously modify the angle of attack 13 at which the main wing 5a operates”) about an axis (10) parallel to a pitch axis of the aircraft (figs. 4-5: at 23) to adjust a pitch of the pitchable wings relative to the fuselage (c. 9, ℓ. 52-57). Embacher teaches the wings 5, 6 can be used to orient the fuselage at a desired pitch attitude (c. 8, ℓ. 47-58).
Embacher further teaches a method of tilting the pitchable wings relative to the fuselage to adjust the pitch of the pitchable wings and to cause the fuselage to rotate about the pitch axis to the desired pitch corresponding with a minimum drag generated by the fuselage (c. 11, ℓ. 6-12: “modify the angle of attack 13 at which the main wing 5a operates, and hence the generated lift force 14”; c. 11, ℓ. 15-20: “fine-tuning an underlying trim of the rotorcraft 1 of FIG. 1 by selecting an appropriate magnitude of the lift force 14 for every flight condition, … minimizing fuselage drag and stress in the rotor mast”; Embacher is altering the pitch angle of the wings 5a to cause the fuselage to orient to a desired pitch for minimized fuselage drag).
While describing the method of actively adjusting the angle of the wings, Embacher does not explicitly set forth a step of determining a desired pitch of the fuselage corresponding with the minimum drag generated by the fuselage; instead Embacher states that, while trimming the aircraft, the angle of the wings may be selected as appropriate to result in minimizing fuselage drag (c. 11, ℓ. 6-20). Since the angle of the wings is changed to fine-tune the trim of the rotorcraft with the result of minimizing fuselage drag, Embacher may be considered to disclose a method of changing the pitch of the wings in order to change the pitch of the fuselage to a fuselage pitch attitude corresponding with a minimum drag of the fuselage. It is clear that Embacher considered the pitch attitude corresponding with minimum fuselage drag to be known or easily found, but in this passage Embacher is silent to a step of determining this pitch attitude. Elsewhere however, Embacher does disclose that it is known to employ various methods in the prior art to return the fuselage to a “leveled pitch attitude” in order to mitigate known performance penalties (c. 1, ℓ. 48-57) including higher fuselage drag resulting from forward flight with the fuselage in a nose-down pitch (c. 1, ℓ. 19-47). Embacher may then be relied upon for a step of determining a desired pitch of the fuselage corresponding with a minimum amount of drag generated by the fuselage in that Embacher has disclosed a step of determining at least a leveled pitch attitude as corresponding with a minimum fuselage drag. If this is not the case, in the alternative, Embacher indicates that one having ordinary skill in the art would be able to determine the appropriate fuselage pitch attitude associated with minimum fuselage drag; the leveled pitch attitude would present the smallest cross section to the incoming airflow in horizontal flight, but one having ordinary skill in the art would have been readily able to determine the pitch attitude which presents the smallest cross section in flight conditions where this attitude is not level, such as an attitude which aligns the fuselage with the incoming airflow. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have performed the method of Embacher with a step of determining the desired fuselage pitch attitude corresponding with a minimum fuselage drag in order to ensure the fuselage drag is minimized in “all flight conditions” as promised as the result of using the method of Embacher (c. 11, ℓ. 18-20).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the aircraft of Bolonkin, as modified by Simon, with pitchable wings as taught by Embacher and to tilt the pitchable wings to rotate the fuselage to a determined, desired pitch corresponding with a minimum drag generated by the fuselage as taught by Embacher for the purpose of minimizing fuselage drag in flight.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 02 November 2022, with respect to the rejection(s) of claim(s) 1-6, 8-13 and 15-21 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bolonkin (US 6,234,422 B1), as described in detail above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 11:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard Green/Primary Examiner, Art Unit 3647